DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 10-16, 18, 21, 22, and 32-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chekroun (U.S. Patent No. 6437752), hereinafter known as Chekroun, in view of Schaubert et al. (U.S. Patent No. 4410891), hereinafter known as Schaubert.
Regarding claims 1, 32, and 37, Chekroun teaches (Figs. 1, 4, 5) a reflectarray (see Fig. 1) comprising: a patch (53) of electrically conductive material for reflecting an electromagnetic field (3, see Fig. 1); a dielectric substrate (43) providing an RF ground (42); first and second phase control lines (two of 51) of electrically conductive material arranged to interact with electromagnetic radiation with a first polarization (Abstract); a first binary switching device (521) having an ON or OFF state (see Fig. 5); a second binary switching device (522) having an ON or OFF state (see Fig. 5);wherein selective operation of the first and second binary switching devices by means of a DC bias input provides phase control of electromagnetic radiation dependent on the state of the switching devices configured to provide three phase states for electromagnetic radiation for each polarization and frequency (col. 3, lines 40-50, col. 6, lines 31-35).
Chekroun does not teach further details of the switching devices.
Schaubert teaches (Figs. 4A-4C) a patch (6) of electrically conductive material; a dielectric substrate (2) providing an RF ground (4); first and second phase control lines (lines connecting 12 to 4 and 6) of electrically conductive material arranged to interact with electromagnetic radiation with a first polarization; a first binary switching device (one of 12) having an ON or OFF state disposed between the patch and ground, and configured to selectively electrically couple the patch to ground via the first phase control line (see Fig. 4A); a second binary switching device (one of 14) having an ON or OFF state disposed between the patch and ground, and configured to selectively electrically couple the patch to ground via the second phase control line (see Fig. 4A); wherein the first switching device is a first PIN diode having a diode direction from the patch to the ground (see Fig. 4A,); and the second switching device is a second PIN diode having a diode direction from the ground to the patch (see Fig. 4A); a single DC bias input electrically coupled to the patch and configurable to different discrete voltage levels for selectively controlling the states of the switching devices (col. 3, lines 17-30); wherein selective operation of the first and second binary switching devices by means of the DC bias input provides phase control of electromagnetic radiation dependent on the state of the switching devices configured to provide three phase states for electromagnetic radiation for each polarization and frequency (col. 3, lines 17-30).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the configuration of the switching devices of Schaubert in the antenna apparatus of Chekroun to provide stability for the structure as well as increased flexibility in the control of the radiation.
Regarding claim 2, Chekroun as modified further teaches wherein operation of the first and second switching devices causes the reflectarray antenna element to generate phase controlled electromagnetic radiation at the first polarization (col 3, lines 27-30 of Schaubert).
	Regarding claim 3, Chekroun as modified further teaches wherein the first and second phase control lines are arranged parallel to a first direction (see Fig. 5) and each line in the first direction has a length, enabling the first and second phase lines operate at a first frequency (col. 6, lines 46-56).
Regarding claim 4, Chekroun as modified further teaches wherein the patch has a length and a width (see Fig. 5), the first and second phase control lines are disposed in the first direction along one of the length and width of the patch (see Fig. 5).
Regarding claim 6, Chekroun as modified further teaches wherein the dielectric substrate is configured with the patch on one side thereof and RF ground on the other side thereof (see Fig. 5) and ground is provided by an electrically conductive layer substantially parallel to the patch (see Fig. 5).
Regarding claim 10, Chekroun as modified further teaches third and fourth phase control lines (51’) of electrically conductive material (see Fig. 5); a third binary switching device (521’) having an ON or OFF state disposed between the patch and ground (taught by Schaubert above) and configured to selectively electrically couple the patch to ground via the third phase control line (taught by Schaubert above); a fourth binary switching device (522’) having an ON or OFF state disposed between the patch and ground (taught by Schaubert above) and configured to selectively electrically couple the patch to ground via the fourth phase control line (taught by Schaubert above); wherein the third switching device is a third PIN diode having a diode direction from the patch to the ground; and the fourth switching device is a fourth PIN diode having a diode direction from the ground to the patch (see Fig. 5); wherein the single DC bias input provides for selectively controlling the states of the third and fourth switching devices (taught by Schaubert above).
Therefore, for the reasons stated in response to claim 1, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the configuration of the switching devices of Schaubert in the antenna apparatus of Chekroun.
Regarding claim 11, Chekroun as modified further teaches wherein the third and fourth phase control lines are arranged to interact with electromagnetic radiation with a second polarization and the third and fourth phase control lines are arranged parallel to a second direction (col. 3, lines 40-50).
Regarding claim 12, Chekroun as modified further teaches wherein operation of the third and fourth binary switching devices causes the reflectarray antenna element to generate phase controlled electromagnetic radiation at the second polarization (col. 3, lines 40-50).
Regarding claim 14, Chekroun as modified further teaches wherein the patch has a length and a width (see Fig. 5), the first and second phase control lines are disposed in the or a first direction along one of the length and width of the patch and the third and fourth phase control lines are disposed in the second direction along the other of the length and width of the patch (see Fig. 5).
Regarding claim 15, Chekroun as modified further teaches wherein each line in the second direction has a length, enabling the third and fourth phase lines operate at a second frequency (col. 6, lines 46-56).
Regarding claim 16, Chekroun as modified further teaches wherein the third phase control line is selectively electrically couplable to the patch by the third switching device and the fourth phase control line is selectively electrically couplable to the patch by the fourth switching device (see Fig. 5).
Regarding claim 18, Chekroun as modified teaches the limitations of claim 1, but does not teach further details regarding the DC bias input.
Schaubert teaches (Figs. 4A-4C) wherein in the DC bias input is offset from a center of the patch in a first direction by a distance (see Schaubert Fig. 4A), bias applied at 8) which reduces cross-polarization of a  first electromagnetic field and is offset from a center of the patch in a second direction by a distance (see Fig. 4A) which reduces cross-polarization of a second electromagnetic field, wherein the first direction is a direction of polarization of the first polarization and the second direction is a direction of polarization of a second polarization (see Fig. 4A).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the DC bias input placement of Schaubert in the antenna apparatus of Chekroun since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Adjusting the bias placement provides increased control over the directivity of the radiation pattern.
Regarding claim 21, Chekroun as modified further teaches the antenna element configured to implement 1.5 bits phase control to provide three phase states for electromagnetic radiation with the first polarization at the first frequency, and optionally also for electromagnetic radiation with a second polarization at a second frequency, directly at the RF plane of the antenna element (col. 6, lines 31-35).
Regarding claims 22 and 33, Chekroun as modified teaches the limitations of claim 1, but does not teach further details regarding the DC bias input.
Schaubert teaches (Figs. 4A-4C) including a substrate structure (2) including first and second layers (see Fig. 5), the patch being located in the first layer (top surface with 6), the second layer being said ground (4), and including a third layer (bias supply, see Fig. 5); wherein the DC bias input includes a conductive via linking the first and third layers without electrical connection to the ground layer (see Fig. 5).
Therefore, for the reasons stated in response to claim 18, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the DC bias input of Schaubert in the antenna apparatus of Chekroun.
Regarding claim 34, Chekroun as modified further teaches wherein adjacent antenna elements share a via (see Fig. 5, 7, col. 3, lines 1-13).
Regarding claim 35, Chekroun as modified further teaches including a control system configured to control the voltage level of the DC bias input of each of the antenna elements (see Fig. 7, col. 3, lines 1-13).
Regarding claim 36, Chekroun as modified further teaches wherein at least some of the antenna elements are configured to provide different reflection phase shifts from others (see Fig. 7, col. 3, lines 1-13).
Regarding claim 38, Chekroun as modified further teaches controlling a DC bias signal to the DC bias input of each of the reflectarray antenna elements to provide a desired reflection control for electromagnetic radiation with the first polarization at the first frequency and optionally also for electromagnetic radiation with the second polarization at the second frequency (col. 6, lines 31-35).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Herz et al. (U.S. Patent Application No. 20080284674) teaches a reflectarray.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896